Citation Nr: 0707417	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  96-44 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1. Entitlement to a compensable evaluation for bilateral 
hearing loss.

2. Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

S. Grabia, Counsel



INTRODUCTION

The veteran served on active duty from September 1965 to 
April 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 1996 and August 2000 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Buffalo, New York.

In December 1997, the Board denied, inter alia, claims of 
entitlement to increased ratings for bilateral hearing loss; 
as well as a claim of entitlement to a total disability 
evaluation based on individual unemployability. In October 
1998, the United States Court of Appeals for Veterans Claims 
granted a joint motion for remand, and vacated the Board's 
decision which denied entitlement to a total disability 
evaluation based on individual unemployability.

In February 1999, the Board remanded the claim of entitlement 
to a total disability evaluation based on individual 
unemployability.

In February 2001, August 2003, and December 2005, the Board 
remanded the claim of entitlement to service connection for a 
bilateral hearing loss and entitlement to a total disability 
evaluation based on individual unemployability.

This appeal is REMANDED, in part, to the RO via the Appeals 
Management Center (AMC), in Washington, DC. Consistent with 
the instructions below, VA will notify you of the further 
action that is required on your part.


FINDINGS OF FACT

The veteran's service-connected bilateral hearing loss is 
currently manifested by a Level I hearing loss for the right 
ear and a Level I hearing loss for the left ear.



CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing 
loss are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.321(b)(1), 
4.85, 4.86, 4.87, Diagnostic Code 6100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete. Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits. The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain. VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim. This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations. 38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application. Written notice provided in March, May and June 
2006 VA letters, amongst other documents considered by the 
Board, generally fulfills the provisions of 38 U.S.C.A. § 
5103(a), save for a failure to provide notice addressing the 
type of evidence necessary to establish a disability rating 
and an effective date for the disability on appeal.  The 
claims were readjudicated in a September 2006 supplemental 
statement of the case.  The failure to provide notice of the 
type of evidence necessary to establish an effective date for 
the disability on appeal is harmless because the Board has 
determined that the preponderance of the evidence is against 
the claim. Hence, any questions regarding what effective date 
would be assigned are moot.

The Board acknowledges that under 38 U.S.C.A. § 5103(a), 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, any error was cured 
by providing notice and readjudicating the claims.  The 
veteran has been afforded a meaningful opportunity to 
participate in the adjudication of his claim, to include the 
opportunity to present pertinent evidence. Thus any error in 
the timing was harmless, the appellant was not prejudiced, 
and the Board may proceed to decide this appeal.  Simply put, 
there is no evidence that any VA error in notifying the 
appellant that reasonably affects the fairness of this 
adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development, and there is no 
pertinent evidence which is not currently part of the claims 
file. Hence, VA has fulfilled its duty to assist the 
appellant in the prosecution of his claims.

Background

The Board in a January 1989 decision granted service 
connection for bilateral hearing loss.  By rating action in 
April 1989, the veteran was assigned a noncompensable 
evaluation effective from January 1985. This noncompensable 
evaluation has remained in effect since that time.

A  September 1994 VA audiological evaluation shows that 
hearing sensitivity in the right ear was within normal limits 
through 2000 hertz, sloping to a moderately severe to severe 
sensorineural hearing loss, and hearing in the left ear was 
within normal limits through 1500 hertz sloping to mild to 
severe sensorineural hearing loss.  The veteran reported 
bilateral tinnitus but denied vertigo.  The examiner 
recommended left ear amplification.  Pure tone decibel 
thresholds on audiometry testing were:






HERTZ



1000
2000
3000
4000
AVERAGE
RIGHT
15
20 
60
80
44
LEFT
15
35
65
80
49

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 92 percent in the left ear.

At an October 1995 VA audiology examination, pure tone 
thresholds, in decibels, were as follows:
 

 
 
HERTZ
 
 

 
1000
2000
3000
4000
 Averag
e
RIGHT
10
15
65
80
42 dB
LEFT
15
35
60
80
47 dB

Speech recognition was 92 percent in the right ear and 96 
percent in the left ear.   

At a June 2000 VA audiology examination, the veteran's pure 
tone thresholds, in decibels, were as follows:
 

 
 
HERTZ
 
 

 
1000
2000
3000
4000
Average
RIGHT
10
20
55
80
41 dB
LEFT
10
35
65
85
49 dB

Speech recognition was 94 percent in the right ear and 92 
percent in the left ear.   

At a February 2005 VA audiology examination, the veteran's 
pure tone thresholds, in decibels, were as follows:
 

 
 
HERTZ
 
 

 
1000
2000
3000
4000
Average
 
RIGHT
10
20
70
80
45 dB
LEFT
15
35
70
90
53 dB

Speech recognition was 96 percent in the right ear and 96 
percent in the left ear.   

VA Medical Center (VAMC) clinical records reveal that the 
veteran in March or early April 2005 suffered a sudden right 
ear hearing loss.  An ear, nose and throat consultation noted 
that the ears were clear.  The diagnosis was profound sudden 
right ear sensorineural hearing loss of unknown etiology.  

A June 2005 VAMC audiology evaluation noted pure tone 
thresholds as follows:
 
 
 
HERTZ
 
 

 
1000
2000
3000
4000
Average
RIGHT
85
75
85
105+
87dB
LEFT
10
40
75
85
53 dB

Speech recognition was 32 percent in the right ear and 96 
percent in the left ear.  

At an August 2006 VA audiology examination, the examiner 
reviewed the veteran's claims file noting the sudden hearing 
loss he experienced in March 2005.  He underwent an MRI and 
an audiological evaluation. The MRI revealed a mild, small 
vessel ischemic disease and was otherwise negative, as were 
CBC and electrolyte results. An audiological evaluation 
showed pure tone thresholds, in decibels, as follows:
  

 
 
HERTZ
 
 

 
1000
2000
3000
4000
 Averag
e
RIGHT
90
80
95
105+
93+ dB
LEFT
10
35
75
90
53 dB

Speech recognition was 8 percent in the right ear and 96 
percent in the left ear.  The examiner noted extremely poor 
right ear word recognition, and excellent left ear word 
recognition.  

The examiner noted that the etiology of the right ear hearing 
loss was sudden neurosensory hearing loss.  She opined that, 
"It is as least as likely as not that the change in the 
right ear, although not related to military service, 
definitely affected the veteran's overall ability to hear."  
(emphasis added)

Criteria

The standards for rating impairment of auditory acuity are 
set forth at 38 C.F.R. § 4.85-4.87. In evaluating service- 
connected hearing impairment, disability ratings are derived 
by a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered. Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

Audiological examinations are conducted using the controlled 
speech discrimination tests together with the results of the 
pure tone audiometry test. The horizontal lines in Table VI 
(in 38 C.F.R. § 4.86) represent nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test. The vertical columns in Table VI 
represent nine categories of decibel loss based on the pure 
tone audiometry test. The numerical designation of impaired 
efficiency (levels I through XI) is determined for each ear 
by intersecting the horizontal row appropriate for the 
percentage of discrimination and the vertical column 
appropriate to pure tone decibel loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.86) by intersecting the horizontal row appropriate 
for the numeric designation for the ear having the better 
hearing and the vertical column appropriate to the numeric 
designation level for the ear having the poorer hearing. For 
example, if the better ear has a numeric designation level of 
"V" and the poorer ear has a numeric designation level of 
"VII," the percentage evaluation is 30 percent, and the 
diagnostic code is 6100. See 38 C.F.R. § 4.85(b), Diagnostic 
Codes 6100-6110 (2005).

Analysis

The veteran has been diagnosed with bilateral hearing loss 
disorder, for which service connection has been granted. He 
also appears to suffer from a sudden onset of severe right 
ear hearing loss of non-service connected causes in late 
March or early April 2005.  In an August 2006 VA audiological 
examination the examiner diagnosed a sudden neurosensory 
hearing loss, right ear and specifically opined that this was 
not related to military service. 

The Board is precluded from differentiating between 
symptomatology attributed to a service-connected disability 
and a non service-connected disability in the absence of 
medical evidence which does so. See Mittleider v. West, 11 
Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. 
App. 136, 140 (1996). In this case, however, the medical 
evidence clearly distinguishes between the veteran's hearing 
loss disorder prior to sudden hearing loss which occurred in 
March or April 2005.  As such VA can distinguish the 
difference in the veterans service connected hearing loss 
prior to and after the additional nonservice connected 
hearing loss in the right ear.

As shown above, prior to March 2005, the veteran's right ear 
and left ear hearing loss consistently equated to at worst a 
level I loss bilaterally (See VA audiology reports dated 
October 1995, June 2000, and February 2005).  Subsequent to 
the March/April 2005 sudden onset hearing loss in his right 
ear, examination studies revealed a far more severe 
nonservice connected right ear hearing loss.
 

Based on the evidence of record, it is the Board's conclusion 
that prior to the March/April 2005 sudden onset right ear 
hearing loss, the veteran consistently did not meet the 
criteria for a compensable rating for his bilateral hearing 
loss disorder at any time during this appeal period.  As 
there is a medical opinion of record which clearly 
distinguishes out the non service connected disability 
following the nonservice connected March/April 2005 sudden 
onset right ear hearing loss, the criteria for an increased 
compensable rating for bilateral hearing loss are not shown. 
Accordingly, the benefit sought on appeal is denied.

Finally, the Board considered the doctrine of reasonable 
doubt; however, as the preponderance of the evidence is 
against the appellant's claim, the doctrine is not for 
application. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a compensable evaluation for bilateral hearing 
loss is denied.


REMAND

 
Unfortunately, the veteran has not been afforded a VA 
examination in several years which addresses his ability to 
work as a result of his service connected disabilities. This 
claim has remained open for many years as the veteran has 
submitted numerous additional claims for service connection 
and increased evaluations.  Such claims are inextricably 
intertwined with the claim for individual unemployability, 
and had to first be addressed.  As a result, the claim for 
individual unemployability had to be deferred.  Given the 
lack of current medical evidence an up to date VA examination 
which addresses his ability to work as a result of his 
service connected post traumatic lumbosacral strain with 
degenerative changes, currently evaluated as 40 percent 
disabling; traumatic arthritis of the left ankle, currently 
evaluated as 20 percent disabling; and tinea pedis, evaluated 
as noncompensably disabling, must be performed.  As such, it 
is premature to address the merits of the appellant's claim 
for benefits based upon individual unemployability.

Accordingly, the case is REMANDED for the following actions:

1. The RO should send the appellant a 
corrective notice under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 
3.159(b) (2006), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date for the 
claim on appeal, as outlined by the 
United States Court of Appeals for 
Veterans Claims (Court) in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The 
corrective notice should, among other 
things, invite the appellant to submit 
any additional evidence or argument he 
has in his possession that may further 
his claim.

2. The RO should attempt to obtain any 
pertinent evidence identified by the 
veteran but which is not already of 
record, to include VA outpatient records 
from 2005 to the present for his service-
connected disabilities.  He should 
provide approximate dates and times of 
treatment or release forms for private 
medical treatment. Attempts to obtain the 
records should be documented.

3.  After undertaking the above 
development, to the extent possible, the 
RO should schedule the claimant for a VA 
examination by a physician or physicians 
with appropriate expertise to determine 
the impact of each of his service-
connected disabilities on his 
employability. (Note:  Another 
audiological examination is not 
required.)  The claims files, to include 
a copy of this Remand, must be made 
available for review by the examiners. 
Any indicated studies should be 
performed. The examiners should identify 
the limitations resulting from each 
service- connected disability and opine 
whether it is at least as likely as not 
that the veteran's service-connected 
disabilities are alone sufficiently 
severe to render him unable to maintain 
any form of substantially gainful 
employment consistent with his education 
and occupational experience. The 
rationale for all opinions expressed must 
also be provided.

4. Following completion of the foregoing, 
the RO must review the claims folder and 
ensure that all of the foregoing 
development actions have been conducted 
and completed in full. Thereafter, the RO 
should prepare a new rating decision and 
readjudicate the remaining issue on 
appeal.  If any benefit sought on appeal 
remains denied, the RO must issue a 
supplemental statement of the case, and 
provide the appellant and his 
representative an opportunity to respond.  
The RO is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.

After the appellant and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case and the period for submission of additional information 
or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) 
has expired, if applicable, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order. 

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is notified by the RO.  The appellant has 
the right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).
 
This case must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


